Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 were received on 6/11/2019 and are hereby examined in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “penalizing an incorrect determination of a negative trip outcome status less than an incorrect determination of a positive trip outcome status.”  It is unclear who or what is receiving the penalization.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 is a system.
Claim 3 is a system.
Claim 12 is a method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1
The claim recites [] receiving a current trip request by a passenger, wherein the passenger is associated with a plurality of prior trip requests within a prior time window, wherein each of the plurality of prior trip requests is associated with a plurality of features comprising a plurality of time window-related features, a plurality of prior driver features, a plurality of passenger features, and a prior trip outcome, and wherein the prior trip outcome indicates a positive trip outcome status or a negative outcome status; generating a plurality of scores for each of the plurality of prior trip requests from the plurality of features associated with the prior trip request; determining a plurality of patterns from the corresponding scores of the plurality of prior trip requests using a time series technique; determining a risk for the current trip request from the plurality of patterns []; determining the risk for the current trip request is below a trip risk threshold; and assigning a driver to the current trip request. The claim, under its broadest reasonable interpretation, is directed to receiving a trip request from a passenger, analyzing the passengers past trip requests to generate a trip risk for the current trip request, and assigning a driver to the current trip request if the trip risk is below a threshold.  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of one or more processors, a memory storing instructions that, when executed by the one or more processor, cause the system to perform, and using a machine learning model, wherein the machine learning model is trained using a training dataset generated from an original dataset, and wherein the 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1
The claim recites [] receiving a current trip request by a passenger, wherein the passenger is associated with a plurality of prior trip requests within a prior time window, wherein each of the plurality 
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of one or more processors, and a memory storing instructions that, when executed by the one or more processors are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 4-7, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 4-7, and 11 merely further narrow the abstract idea of claim 3. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 8-10 merely further narrow the abstract idea of the claims they depend on. Claim 8 adds the additional element of a machine learning model.  Claim 9 adds the additional element of a training dataset generated from an original dataset, and wherein the training dataset comprises a plurality of training trip requests having a higher occurrence rate of training trip requests with positive trip outcome status than the original dataset.  However, these additional elements do not change the analysis (see above) at Step 2A Prong 2 or Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1
Claim 12 recites receiving a current trip request by a passenger, wherein the passenger is associated with a plurality of prior trip requests within a prior time window, wherein each of the plurality of prior trip requests is associated with a plurality of features comprising a time window profile, a prior driver profile, a passenger profile, and a prior trip outcome; generating a plurality of scores for each of the plurality of prior trip requests from the plurality of features associated with the prior trip request; 
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of one or more processors are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic 
Claims 13-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 4-7, and 11 merely further narrow the abstract idea of claim 3. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 8-10 merely further narrow the abstract idea of the claims they depend on. Claim 17 adds the additional element of a machine learning model.  Claim 18 adds the additional element of a training dataset generated from an original dataset, and wherein the training dataset comprises a plurality of training trip requests having a higher occurrence rate of training trip requests with positive trip outcome status than the original dataset.  However, these additional elements do not change the analysis (see above) at Step 2A Prong 2 or Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No.: 10,762,441 B2, hereinafter “O’Herlihy.”
Claim 1:
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: (O’Herlihy col. 11, ln. 62 – col. 12, ln. 3
receiving a current trip request by a passenger, (O’Herlihy col. 3, lns. 19-20, “A user requests transportation from the system 130 through a user device 100.”) 
wherein the passenger is associated with a plurality of prior trip requests within a prior time window, wherein each of the plurality of prior trip requests is associated with a plurality of features comprising a plurality of time window-related features, a plurality of prior driver features, a plurality of passenger features, and a prior trip outcome, and wherein the prior trip outcome indicates a positive trip outcome status or a negative outcome status; (O’Herlihy col. 7, ln. 64 – col. 8, ln. 3, “The trip store 230 holds data about completed trips. The stored trip data can include the request that initiated the trip and associated metadata (i.e., user features and trip features), data collected from the user device 100 and the provider device 110 over the duration of the trip, and ratings and incident reports submitted by users and providers regarding the trip experience.”; See also col. 8, ln. 63-col. 9, ln. 3)  
generating a plurality of scores for each of the plurality of prior trip requests from the plurality of features associated with the prior trip request; (O’Herlihy col. 6, lns. 10-37, “The user state prediction module 260 determines a user state prediction by applying the features to a trained user state model stored in the user state model store 250. The user state model is trained to predict user state using past features in conjunction with previously-identified unusual user states. The prior requests are stored in the request data store 220. In one embodiment, the user state prediction module 260 compares the user features associated with the incoming request against features from past requests from different users or against features from past requests by the same user…”)
determining a plurality of patterns from the corresponding scores of the plurality of prior trip requests using a time series technique; (O’Herlihy col. 6, lns. 10-37, “That is, the user state prediction module 260 detects whether the user has input data in a way that is unusual for that particular user and/or 
determining a risk for the current trip request from the plurality of patterns using a machine learning model, wherein the machine learning model is trained using a training dataset generated from an original dataset, and wherein the training dataset comprises a plurality of training trip requests having a higher occurrence rate of training trip requests with positive trip outcome status than the original dataset; (O’Herlihy col. 6, lns. 10-37, “The user state prediction module 260 outputs a prediction (i.e., a probability) that indicates whether the user is behaving uncharacteristically…”)
determining the risk for the current trip request is below a trip risk threshold; (O’Herlihy col. 6, ln. 60 – col. 8, ln. 10, “The matching module 280 additionally identifies appropriate changes that can be made to the parameters of the trip based on the predicted user state and matches (e.g., assigns) a provider to a user accordingly. Some examples of alterations to the trip parameters include alerting the provider about the predicted state of the user via a text message or other notification sent to the provider device 110…assigning specific providers to users with certain predicted user states (e.g., assigning more experienced providers or providers who have a history of picking up users in an unusual state)…”)
assigning a driver to the current trip request. (O’Herlihy col. 6, ln. 60 – col. 8, ln. 10, “The matching module 280…matches (e.g., assigns) a provider to a user accordingly.”)
Claim 12: O’Herlihy, as shown, teaches: A method for identifying a high risk trip, the method comprising: 
under control of one or more processors: (O’Herlihy col 11, ln. 62 – col. 12, ln. 3)
receiving a current trip request by a passenger, (O’Herlihy col. 3, lns. 19-20, “A user requests transportation from the system 130 through a user device 100.”)
 wherein the passenger is associated with a plurality of prior trip requests within a prior time window, wherein each of the plurality of prior trip requests is associated with a plurality of features 
generating a plurality of scores for each of the plurality of prior trip requests from the plurality of features associated with the prior trip request; (O’Herlihy col. 7, ln. 64 – col. 8, ln. 3, “The trip store 230 holds data about completed trips. The stored trip data can include the request that initiated the trip and associated metadata (i.e., user features and trip features), data collected from the user device 100 and the provider device 110 over the duration of the trip, and ratings and incident reports submitted by users and providers regarding the trip experience.”)
determining a plurality of patterns from the corresponding scores of the plurality of prior trip requests; (O’Herlihy col. 8, lns. 6-12, “The user state model generator 240 generates a user state prediction model. The model predicts whether a user submitting a trip request is in a normal state or an uncharacteristic state (i.e., whether the user's actions are not aligned -22-Attorney Docket No.: 55KS-294853with actions that would be expected of the user under normal circumstances).”)
determining a risk for the current trip request from the plurality of patterns; (O’Herlihy col. 9, lns. 54-62, “The user state model 350 generates a user state prediction 360 indicating whether the user submitting the request is acting uncharacteristically (e.g., in the user's interactions with the user device. The user state prediction 360 may be a binary value indicating that the user is or is not acting uncharacteristically, or the prediction may be a value in a range. For example, the user state prediction 360 may be a probability (e.g. a value from 0 to 1) indicating a likelihood that the user is behaving uncharacteristically.”)
assigning a current driver to the current trip request based on the risk of the current trip request relative to a trip risk threshold. (O’Herlihy col. 6, ln. 60 – col. 8, ln. 10, “The matching module 280 additionally identifies appropriate changes that can be made to the parameters of the trip based on the predicted user state and matches (e.g., assigns) a provider to a user accordingly. Some examples of alterations to the trip parameters include alerting the provider about the predicted state of the user via a text message or other notification sent to the provider device 110…assigning specific providers to users with certain predicted user states (e.g., assigning more experienced providers or providers who have a history of picking up users in an unusual state)…”)
Claim 16: O’Herlihy, as shown above, teaches all the limitations of claim 12. O’Herlihy also teaches:
wherein determining the plurality of patterns includes determining the plurality of patterns from the corresponding scores of the plurality of prior trip requests using a time series technique. (O’Herlihy col. 8, lns. 6-12, “The user state model generator 240 generates a user state prediction model. The model predicts whether a user submitting a trip request is in a normal state or an uncharacteristic state (i.e., whether the user's actions are not aligned -22-Attorney Docket No.: 55KS-294853with actions that would be expected of the user under normal circumstances).”)
Claim 17: O’Herlihy, as shown above, teaches all the limitations of claim 12.  O’Herlihy also teaches:
wherein determining the risk of the current trip request includes determining the risk for the current trip request from the plurality of patterns using a machine learning model. (O’Herlihy col. 8, lns. 11-21, “In one embodiment, the user state prediction model is a machine learned model…”)
Claims 3, 4, 6, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-grant Publication No.: US 2019/0019133 A1, hereinafter “Allen.”
Claim 3:
one or more processors; and-20-Attorney Docket No.: 55KS-294853 a memory storing instructions that, when executed by the one or more processors, cause the system to perform: (Allen [0029])
receiving a current trip request by a passenger, (Allen [0026], “Shared mobility service management system 120 may be configured to manage aspects of a shared mobility service, including receiving trip requests…”; See also [0086])
wherein the passenger is associated with a plurality of prior trip requests within a prior time window, wherein each of the plurality of prior trip requests is associated with a plurality of features comprising a time window profile, a prior driver profile, a passenger profile, and a prior trip outcome; (Allen [0020], “Some aspects of the disclosure relate to controlling operation of a shared mobility service based on one or more profiles associated with drivers, passengers, and/or vehicles of a shared mobility service. A profile may include one or more attributes of the driver, passenger, and/or vehicle as well as one or more scores…”)
generating a plurality of scores for each of the plurality of prior trip requests from the plurality of features associated with the prior trip request; (Allen [0021], “A score may also be calculated for a passenger based on various contextual data characterizing, for example, a passenger's driving history and record, driving habits, past performance as a rider (as indicated, for example, by various information captured by a shared mobility service application 153, including audio, video, and/or sensor information), online behavior, and the like…”; See also [0074])
determining a plurality of patterns from the corresponding scores of the plurality of prior trip requests; (Allen [0029], “Profile score module 113 may store instructions that, when executed by processor 111, cause profile computing platform 110 to compute scores, rank drivers, and/or perform one or more other shared mobility service management functions…”; See also [0035])
determining a risk for the current trip request from the plurality of patterns; (Allen [0036], “The one or more initial score models 115 may be trained using machine-learning techniques, statistical 
assigning a current driver to the current trip request based on the risk of the current trip request relative to a trip risk threshold. (Allen [0090], “[A] highly-ranked driver (e.g., a driver associated with a score above a predetermined threshold, an above-average score, or the like) may receive extra time (e.g., 15 seconds) to decide whether to accept the ride opportunity.”; See also Allen [0087]-[0089], [0104])
Claim 4: Allen, as shown above, teaches all the limitation of claim 3.  Allen also teaches:
wherein the plurality of time-window-related features includes a number of drivers assigned to the plurality of prior trip requests, a number of the plurality of prior trip requests, trip destinations of the plurality of prior trip requests, trip request time of the plurality of prior trip requests, and a prior trip request of the plurality of prior trip requests having a trip completion time after a trip request time of a subsequent prior trip request of the prior trip requests. (Allen [0052], “With further reference to FIG. 2B, at step 208, the mobile system 150 may collect and store driving and/or trips data associated with a driver and one or more riders during operation of the shared mobility service…Trips data may include data about one or more shared mobility service trips, such as pickup and drop-off locations and/or times, identifications of one or more passengers, a recommended route between the pickup and drop-off locations, an actual route taken, and the like. The driving data and/or the trips data may be associated with time stamps indicating a time at which the data was captured…”)
Claim 6: 
wherein the plurality of passenger features includes a behavior history of the passenger and stored payment information of the passenger. (Allen [0021], ”A score may also be calculated for a passenger based on various contextual data characterizing, for example, a passenger's driving history and record, driving habits, past performance as a rider (as indicated, for example, by various information captured by a shared mobility service application 153, including audio, video, and/or sensor information), online behavior, and the like.”; Allen [0037], “The profile computing platform 110 may train an initial score model 115 for estimating safety using training data that correlates history information with indicators of safety…history information may include background check and other information such as criminal records, commercial records, financial records, credit scores, purchase histories, web browsing histories, videos watched, and the like.”)
Claim 11: Allen, as shown above, teaches all the limitations of claim 3.  Allen also teaches:
wherein assigning the current driver to the current trip request comprises determining the risk of the current trip request is below the trip risk threshold. (Allen [0090], “[A] highly-ranked driver (e.g., a driver associated with a score above a predetermined threshold, an above-average score, or the like) may receive extra time (e.g., 15 seconds) to decide whether to accept the ride opportunity.”; See also Allen [0087]-[0089], [0104])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 18 are rejected under 35 U.S.C. 103 as being obvious over O’Herlihy in view of Pre-grant Publication No.: US 2018/0107935 A1, hereinafter “Jeon.”
Claim 2: O’Herlihy, as shown above, teaches all the limitations of claim 1.  O’Herlihy doesn’t explicitly teach the following; however, Jeon teaches:
wherein the negative trip outcome status is an occurrence of an incident associated with a prior trip request, and wherein the positive trip outcome status is an absence of an incident associated with a prior trip request. (Jeon [0043], “Because safety incidents are uncommon, the bulk of data in the random set will not be associated with actual safety incidents….”)
O’Herlihy teaches a ride-sharing system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states.  Jeon teaches a ride-sharing system that collects and analyzes data about safety incidents that occur and generates predictions about the likelihood of future safety incidents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Herlihy with the teachings of Jeon because “travel coordination systems involve interactions between strangers and travel in vehicles, safety incidents such as dangerous driving incidents and interpersonal conflicts occasionally occur.” (Jeon [0003])
Claim 18: O’Herlihy, as shown above, teaches all the limitations of claim 17.  O’Herlihy also teaches:
further comprising training the machine learning model using a training dataset, wherein the training dataset is generated from an original dataset, (O’Herlihy col. 8, lns. 15-24, “The user state model generator 240 trains and validates the models using training data derived from the request data stored in the request data store 220 and the trip data stored in the trip store 230. The user state model generator 240 uses user features and trip features from past trips with associated submitted feedback about user state as validated data for training the model. In one embodiment, the safety incident prediction models are re-generated using updated training data on a periodic basis, such as every 30 days.”)

O’Herlihy doesn’t explicitly teach the following; however, Jeon teaches:
wherein the training dataset comprises a plurality of training trip requests having a higher -23-Attorney Docket No.: 55KS-294853occurrence rate of training trip requests with positive trip outcome status than the original dataset. (Jeon [0043], “To generate the training data, the safety model generation module 230 obtains a random set of safety data from the safety data store 220. Because safety incidents are uncommon, the bulk of data in the random set will not be associated with actual safety incidents. ”)
O’Herlihy teaches a ride-sharing system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states.  Jeon teaches a ride-sharing system that collects and analyzes data about safety incidents that occur and generates predictions about the likelihood of future safety incidents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Herlihy with the teachings of Jeon because “travel coordination systems involve interactions between strangers and travel in vehicles, safety incidents such as dangerous driving incidents and interpersonal conflicts occasionally occur.” (Jeon [0003])
Claims 13, 15, and 20 are rejected under 35 U.S.C. 103 as being obvious over O’Herlihy in view of Allen. 
Claim 13: O’Herlihy, as shown above, teaches all the limitations of claim 12.  O’Herlihy doesn’t explicitly teach the following; however, Allen teaches:
wherein the plurality of time-window-related features includes a number of drivers assigned to the plurality of prior trip requests, a number of the plurality of prior trip requests, trip destinations of the plurality of prior trip requests, trip request time of the plurality of prior trip requests, and a prior trip request of the plurality of prior trip requests having a trip completion time after a trip request time of a subsequent prior trip request of the prior trip requests. (Allen [0052], “With further 
O’Herlihy teaches a ride-sharing system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states.  Allen teaches using contextual data about drivers and riders in ride-matching services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Herlihy with the teachings of Allen since “Despite advances in various technologies, however, it may be difficult to effectively match riders with other riders and/or drivers (e.g., for shared mobility services that do not rely on autonomous vehicles). Such effective matching is hampered by lack of data about riders, drivers, and vehicles, especially when a new rider, driver, or vehicle first joins a shared mobility service.” (Allen [0002])
Claim 15:  O’Herlihy, as shown above, teaches all the limitations of claim 12. O’Herlihy doesn’t explicitly teach the following; however, Allen teaches:
wherein the plurality of passenger features includes a behavior history of the passenger and stored payment information of the passenger. (Allen [0021], ”A score may also be calculated for a passenger based on various contextual data characterizing, for example, a passenger's driving history and record, driving habits, past performance as a rider (as indicated, for example, by various information captured by a shared mobility service application 153, including audio, video, and/or sensor information), online behavior, and the like.”; Allen [0037], “The profile computing platform 110 may train an initial score model 115 for estimating safety using training data that correlates history information with indicators of 
O’Herlihy teaches a ride-sharing system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states.  Allen teaches using contextual data about drivers and riders in ride-matching services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Herlihy with the teachings of Allen since “Despite advances in various technologies, however, it may be difficult to effectively match riders with other riders and/or drivers (e.g., for shared mobility services that do not rely on autonomous vehicles). Such effective matching is hampered by lack of data about riders, drivers, and vehicles, especially when a new rider, driver, or vehicle first joins a shared mobility service.” (Allen [0002])
Claim 20:  O’Herlihy, as shown above, teaches all the limitations of claim 12. O’Herlihy doesn’t explicitly teach the following; however, Allen teaches:
wherein assigning the current driver to the current trip request comprises determining the risk of the current trip request is below the trip risk threshold. (Allen [0090], “[A] highly-ranked driver (e.g., a driver associated with a score above a predetermined threshold, an above-average score, or the like) may receive extra time (e.g., 15 seconds) to decide whether to accept the ride opportunity.”; See also Allen [0087]-[0089], [0104])
O’Herlihy teaches a ride-sharing system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states.  Allen teaches using contextual data about drivers and riders in ride-matching services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Herlihy with the teachings of Allen since “Despite advances in various technologies, however, it may 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Allen in view of by Pre-grant Publication No.: US 2019/0347582 A1, hereinafter “Allen ‘582.”
Claim 5: Allen, as shown above, teaches all the limitations of claim 3.  Allen doesn’t explicitly teach the following; however, Allen ‘582 teaches:
wherein the plurality of prior driver features of the prior trip request includes an age of a prior driver assigned to the prior trip request, a gender of the prior driver, (Allen ‘582 [0030], “At step 203, shared vehicle support platform 110 may determine one or more driver characteristics based on user information received from the shared vehicle service system 120 and/or driver/vehicle information sources at step 202. For example, the shared vehicle support platform 110 may determine demographic information such as age, gender,) a rating of the prior driver, a presence of a photo of the driver, and a car model associated with a profile of the driver.  (Allen ‘528 [0023], “compute driver profiles comprising characteristics and/or scores, rank vehicles, and/or perform one or more other functions in support of a shared vehicle service. Driver characteristics model(s) 114, initial score model(s) 115, vehicle score model(s) 116, and driver score model(s) 117 may be used by shared vehicle support platform 110 to calculate one or more scores for use by the shared vehicle support platform, as further described below.”; See also [0020])
Allen teaches using contextual data about drivers and riders in ride-matching services.  Allen ‘582 teaches the similar concept of using data about drivers and rider to optimize shared vehicle services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen with the teachings of Allen ‘582 since “[d]espite advances in 
Claim 14: Allen, as shown above, teaches all the limitations of claim 2.  Allen doesn’t explicitly teach the following; however, Allen ‘582 teaches:
wherein the plurality of prior driver features of the prior trip request includes an age of a prior driver assigned to the prior trip request, a gender of the prior driver, (Allen ‘582 [0030], “At step 203, shared vehicle support platform 110 may determine one or more driver characteristics based on user information received from the shared vehicle service system 120 and/or driver/vehicle information sources at step 202. For example, the shared vehicle support platform 110 may determine demographic information such as age, gender,) a rating of the prior driver, a presence of a photo of the driver, and a car model associated with a profile of the driver.  (Allen ‘528 [0023], “compute driver profiles comprising characteristics and/or scores, rank vehicles, and/or perform one or more other functions in support of a shared vehicle service. Driver characteristics model(s) 114, initial score model(s) 115, vehicle score model(s) 116, and driver score model(s) 117 may be used by shared vehicle support platform 110 to calculate one or more scores for use by the shared vehicle support platform, as further described below.”; See also [0020])
Allen teaches using contextual data about drivers and riders in ride-matching services.  Allen ‘582 teaches the similar concept of using data about drivers and rider to optimize shared vehicle services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen with the teachings of Allen ‘582 since “[d]espite advances in various technologies, however, it may be difficult to effectively match drivers with shared vehicles in the most efficient way. Such effective matching is hampered by lack of data about drivers and vehicles, especially when a new driver first joins a shared vehicle service. (Allen ‘582 [0002])
Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Allen in view of O’Herlihy.
Claim 7: Allen, as shown above, teaches all the limitations of claim 3.  Allen doesn’t explicitly teach the following; however, O’Herlihy teaches:
wherein determining the plurality of patterns includes determining the plurality of patterns from the corresponding scores of the plurality of prior trip requests using a time series technique. (O’Herlihy col. 6, lns. 10-37, “That is, the user state prediction module 260 detects whether the user has input data in a way that is unusual for that particular user and/or in a way differing from normal user behavior that is similar to the differences for other users having unusual behavior…”)
Allen teaches using contextual data about drivers and riders in ride-matching services. O’Herlihy teaches a ride-sharing system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen with the teachings of O’Herlihy since “[i]ncidents, such as safety incidents and personal conflict incidents, can occasionally occur when users and/or providers behave uncharacteristically… Therefore, it is desirable to minimize impact of such safety incidents in travel coordination systems.” (O’Herlihy col. 1, lns. 21-29)
Claim 8: Allen, as shown above, teaches all the limitations of claim 3.  Allen doesn’t explicitly teach the following; however, O’Herlihy teaches:
wherein determining the risk of the current trip request includes determining the risk for the current trip request from the plurality of patterns using a machine learning model. (O’Herlihy col. 6, lns. 10-37, “The user state prediction module 260 outputs a prediction (i.e., a probability) that indicates whether the user is behaving uncharacteristically…”; O’Herlihy col. 8, lns. 11-12, “In one embodiment, the user state prediction model is a machine learned model.”)

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Allen/O’Herlihy in view of Jeon.
Claim 9: Allen/O’Herlihy, as shown above, teaches all the limitations of claim 8.  Allen doesn’t explicitly teach the following; however, O’Herlihy teaches:
wherein the machine learning model is trained using a training dataset generated from an original dataset, (O’Herlihy col. 8, lns. 15-24, “The user state model generator 240 trains and validates the models using training data derived from the request data stored in the request data store 220 and the trip data stored in the trip store 230. The user state model generator 240 uses user features and trip features from past trips with associated submitted feedback about user state as validated data for training the model. In one embodiment, the safety incident prediction models are re-generated using updated training data on a periodic basis, such as every 30 days.”)
Allen teaches using contextual data about drivers and riders in ride-matching services. O’Herlihy teaches a ride-sharing system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen with the teachings of O’Herlihy since “[i]ncidents, such as safety incidents and personal conflict incidents, can occasionally occur when users and/or providers behave uncharacteristically… Therefore, it 

Allen/O’Herlihy doesn’t explicitly teach the following; however, Jeon teaches:
and wherein the training dataset comprises a plurality of training trip requests having a higher occurrence rate of training trip requests with positive trip outcome status than the original dataset.
Jeon teaches a ride-sharing system that collects and analyzes data about safety incidents that occur and generates predictions about the likelihood of future safety incidents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen/O’Herlihy with the teachings of Jeon because “travel coordination systems involve interactions between strangers and travel in vehicles, safety incidents such as dangerous driving incidents and interpersonal conflicts occasionally occur.” (Jeon [0003])
Allowable Subject Matter/Claim Objections
Claims 10 and 19 may present allowable subject matter over the identified prior art.  However, the claims are objected to because they depend on rejected independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                         	1/13/2022